Citation Nr: 1230146	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  06-05 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, right lower extremity, claimed as due to frostbite or as secondary to the service-connected low back disability.

2.  Entitlement to service connection for peripheral neuropathy, right lower extremity, claimed as due to frostbite or as secondary to the service-connected low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty for nearly 10 months between October 1974 and October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing from the RO in March 2010.  A transcript of that hearing is associated with the claims file. 

The Board remanded these issues for further development in June 2010.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  Although the virtual file includes VA treatment records dated from December 2011 through July 2012, or after the last adjudication by the AOJ, these records are essentially duplicative of those that were previously considered.  In particular, such records generally reflect treatment for chronic pain in the low back and legs (and other areas) and chronic right foot drop.  There is no additional information as to the etiology of the Veteran's diagnosed conditions, to include whether they are related to service or to the service-connected low back condition.  As such, these records have no bearing on the appeal and are not pertinent.  Therefore, the Veteran will not be prejudiced by the Board considering such evidence, and it is not necessary to forward the records to the AOJ for review or obtain a waiver of such review from the Veteran or his representative.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).
 

FINDINGS OF FACT

1.  The Veteran is not credible with respect to suffering frostbite during service or continuous symptoms in the right or left leg or foot since service.

2.  A right foot or leg condition, to include peripheral neuropathy, did not have its clinical onset during service or within one year following separation from service, it is not related to any injury or event during service, and it was not proximately caused or aggravated by the service-connected low back disability. 

3.  A left foot or leg condition, to include peripheral neuropathy, did not have its clinical onset during service or within one year following separation from service, it is not related to any injury or event during service, and it was not proximately caused or aggravated by the service-connected low back disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy, right lower extremity, have not been met on a direct, presumptive, or secondary basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for service connection for peripheral neuropathy, left lower extremity, have not been met on a direct, presumptive, or secondary basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in an April 2004 letter, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection claims, and the responsibilities of the Veteran and VA in obtaining such evidence.  As directed in the prior remand, he was subsequently advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman, in a July 2010 letter.  This timing defect was cured by the subsequent readjudication of the Veteran's claims, including in a November 2011 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  The Board notes that the Veteran has not been provided with a notice letter concerning service connection on a secondary basis.  However, the Veteran and his representative have shown actual knowledge of such requirements by providing testimony as to an asserted relationship between his conditions of the bilateral lower extremities and the low back, and by arguing that such conditions are associated with each other.  

During the March 2010 hearing, the VLJ asked questions in an attempt to substantiate the Veteran's claims, such as the timing of his symptoms and any outstanding treatment.  The Veteran also discussed his asserted experiences and symptoms during service and throughout the appeal.  Further, the hearing focused on the elements necessary to substantiate the claims, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.  As such, to the extent that the VLJ did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, the Veteran has not been prejudiced.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  Neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  

There is no indication or argument that any notification deficiencies have resulted in prejudice or otherwise affected the essential fairness of the adjudication of the Veteran's claims.  Rather, the Veteran has had ample opportunity to participate in the adjudication of his claims.  He and his representative have submitted pertinent evidence and made pertinent arguments in support of his assertions as to service connection.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA has also substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant.  Accordingly, adequate notice has been provided.

Concerning the duty to assist, the Veteran's service treatment records have been obtained.  As directed in the remand, the AOJ also obtained the Veteran's service personnel records and records pertaining to his claim for Social Security Administration (SSA) benefits.  The Board notes that the Veteran reported during a June 2005 SSA examination that medical records while he was stationed in Germany had been lost.  However, the service treatment records include several instances of treatment while he was stationed in Germany, and there is no indication that the record is incomplete.  Further, the Veteran has not identified any hospital treatment, or treatment that may otherwise not be included in the service records.

With respect to post-service treatment records, the Veteran has reported VA treatment from 1976 forward.  VA records dated in April 1993 and from 1997 forward were previously obtained.  As directed in the remand, the AOJ requested any available records dated from October 1975 through August 1996.  In response, records were provided for the periods from June 1976 through December 1981, from April 1993, and from March 1997.  In addition, the Alabama VA system responded that there were no records for this Veteran from January 1988 through August 1996.  The AOJ notified the Veteran in October 2010 that any records for this period were unavailable, and gave him the opportunity to provide any such records.  He did not provide any further records.  Additionally, the Veteran reported in May 2004 that no prior records were available, and he testified in March 2010 that he tried to obtain private records from the 1976 through the early 1980s, but they were not available.  As such, there is no indication that any further pertinent, identified records are outstanding or available.  As noted above, VA treatment records dated through July 2012 are associated with the Virtual VA paperless claims file, but they contain no additional or pertinent information.  

The Veteran was initially afforded a VA general medical examination in February 2005.  As directed in the remand, he was afforded another VA examination (of the peripheral nerves) to determine the nature and etiology of his claimed disorder of the right and left lower extremities, or peripheral neuropathy, in July 2010.  The examiner reviewed the claims file and identified all disabilities associated with the lower extremities.  The examiner also offered an opinion as to whether such conditions had clinical onset during service, to include as due to the claimed frostbite exposure.  As discussed below, the Board finds the Veteran to be not credible with respect to any continuity of symptomatology in the feet or legs since service, as well as with respect to frostbite during service.  The examiner's rationale is consistent with such credibility finding.  In addition, the examiner offered an opinion as to whether the Veteran's diagnosed conditions of the lower extremities are caused or aggravated by the service-connected low back disability, based on a review of the evidence of record and medical expertise.  Neither the Veteran nor his representative have argued that the VA examinations of record are inadequate for adjudication purposes, and the Board also finds no inadequacies.  

For the foregoing reasons, the remand directives were substantially completed, and there is no prejudice to the Veteran from any possible defects.  Further, in the circumstances of this case, another remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  In particular, the Veteran has had the opportunity to fully participate in the adjudication of these claims.  As such, he will not be prejudiced by a decision on the merits of the claims at this time.

II. Analysis

The Veteran filed a claim for service connection for problems with his feet in January 2004.  During a February 2005 VA examination, the Veteran asserted that he suffered frostbite to the bilateral extremities during service and has had decreased sensation in the feet and legs since that time.  The examiner diagnosed neuropathy of the lower extremities (claimed frostbite 1975).  In a March 2005 rating decision, the AOJ denied service connection for peripheral neuropathy of the right and left lower extremities (claimed as a bilateral foot condition due to frostbite).  The Veteran perfected an appeal from this determination.  

During the course of the appeal, the Veteran has asserted that he had severe frostbite to the feet due to falling in a river while constructing a bridge in Germany in 1975, with continuous foot or leg problems since that time.  Alternatively, the Veteran has asserted that his bilateral foot or leg problems are related to his service-connected lumbar herniation at L4-5 and L5-S1 (low back disability).  He reports being treated for back and leg problems since approximately 1976.  See, e.g., February 2005 and July 2010 VA examination reports; hearing transcript.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including organic disease of the nervous system, will be presumed to be related to service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is continuity of symptomatology after service.  38 C.F.R. § 3.303(b).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

Additionally, service connection may be granted on a secondary basis where a condition is proximately caused (due to or the result of) or proximately aggravated (permanently worsened in severity) by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran described his asserted injuries and treatment for frostbite in detail during a February 2005 VA examination.  He reported being exposed to subfreezing temperatures while building a bridge over the Rhine River in Germany in 1975.  He stated that he had numbness, tingling, and discoloration (black-bluish color) of the feet, and that he was told to soak the feet in warm water and given topical medication.  Similarly, the Veteran reported during a June 2005 SSA examination that he fell in the river and suffered frostbite to the lower extremities.  

Service personnel records reflect that the Veteran served in Germany in the spring and summer of 1975.  In particular, he was there from April 4 to August 22, 1975, although he was confined from July 30 to August 22, 1975.  His military occupational specialty was combat engineer, similar to a civilian occupation of construction worker.  See, e.g., record of assignments and DD Form 214.  

Service treatment records reflect no complaints or treatment for frostbite, or for any decreased sensation or other pertinent symptomatology in the feet or legs.  The Board notes that the Veteran complained of right foot pain in May 1975, while in Germany.  He was noted to have dry and peeling skin and was prescribed foot powder and nightly foot soaks.  However, there was no report, indication, or diagnosis of frostbite, to include numbness, tingling, or discoloration of the feet.  

The Veteran reported having a right leg profile in July 1975, but the provider noted that there was no profile of record.  The Board also finds no right leg profile in the service records.  The Veteran was assigned a profile for the low back in August 1975 (while stationed at Fort Riley, Kansas), with treatment in August and September 1975.  However, there was no indication of any problems with the lower extremities, to include the right leg.  Significantly, during his September 1975 separation examination, the Veteran reported being "in good health," and no abnormalities of the feet or lower extremities were found on clinical evaluation.

Treatment records dated shortly after the Veteran's discharge from service from 1976 to 1981 also contain no mention of frostbite injury, or any complaints of symptoms in the legs or feet until after he sustained a gunshot wound (GSW) to the right leg.  Although the Veteran was treated for low back pain, such as in September 1977 and January 1978, he did not complain of the feet or legs.  Indeed, he was noted have no neurologic deficits in the extremities in January 1978.

In January and February 1980, the Veteran was treated for symptoms in the right leg and foot after a gunshot wound to the popliteal area behind the right knee in December 1979.  He was noted to be an intravenous (IV) drug user with persistent swelling, pain, and weakness in the right leg since the gunshot wound.  He complained of pain in the foot, ankle, and great toe.  There were objective abnormalities in the right ankle and calf, and x-rays showed shotgun pellets in the soft tissue along the lower right femoral shaft, which were also palpable upon examination.  The Veteran was noted to have no true paresthesias, but he did have foot drop, with decreased dorsiflexion and plantar flexion, as well as some decreased sensory testing from about the L4-S1 region.  Electrodiagnostic studies conducted in May 1980 were suggestive of sensorimotor peripheral neuropathy of the right lower extremity and the diagnosis was severe partial right sciatic nerve injury.  

The Board notes that there are also some references to symptoms in the left lower extremity in January and February 1980.  However, these appear to be erroneous, as the notations refer to a gunshot wound in that area and there is only evidence of such an injury to the right leg at that time, to include in the same treatment records.  

In October 1981, the Veteran again complained of trouble with the right leg.  He was noted to be status post GSW to the right thigh in 1979 with resultant chronic pain in the right lower leg and right foot drop.  The Veteran was also noted to have a seizure disorder, with increased pain in the right lower leg after a seizure about three weeks earlier.  The diagnosis was status post GSW to the right leg with secondary foot drop and probable muscle strain of the right Achilles tendon.

The Veteran was treated several times in the 1990s for symptoms in the right knee or leg and right foot drop, generally reporting the 1979 gunshot wound to the right knee or leg.  There was no mention of any problems during service, to include alleged frostbite or back pain.  See, e.g., records dated in April 1993 (complaints of painful and swollen right knee with intermittent trouble since the gunshot wound, noting palpable buckshot in soft tissue posterior to the knee); March 1997 (complaints of numbness in the leg and arms for 3-6 months); May 1997 (reporting a  previous history of GSW to the right leg); July 1997 (reporting right lower extremity foot drop from GSW, and that he tripped while walking).  The Veteran was again noted to have a remote history of IV drug use, as well as a recent history of crack cocaine abuse (with the last episode 3-4 months earlier) in May 1997.

In October and November 2003, the Veteran complained of low back pain, right foot drop, and some right paresthesias.  In October 2003, he denied any previous medical history other than a GSW with right foot drop.  In November 2003, the provider noted that right foot drop was "chronic and not related to back."  

Similarly, in January 2004, the Veteran had an EMG consult for the right lower extremity.  He again reported a history of GSW behind the right knee, with right lower extremity paresthesias and foot drop since that time.  He also reported a motor vehicle accident in 2002.  Upon NCS testing on the right peroneal, posterior tibial, and sural nerves, and all nerves tested were unobtainable.  In contrast, the left sural nerve had normal latency and amplitude.  An EMG was performed on selected nerves of the right lower extremity.  The impression from these tests was peripheral neuropathy of the right lower extremity distal to GSW of the popliteal fossa.

Also in January 2004, the Veteran filed the claim for service connection problems with the feet, which led to the current appeal.  He stated that he had been denied benefits shortly after service in 1975, but he was still having problems with the feet and now could not stand for any length of time.  The Board notes that there is no prior claim of record for the feet or lower extremities.  The Veteran's service connection claim for seizures was denied in 1982, but there was no mention of any problems with the lower extremities (including the feet or legs) at that time.

The Veteran first mentioned having problems since service in a February 2004 VA primary care session.  In particular, he reported chronic symptoms with severe pain and "crippling" at the joints of the feet since the military.  Similarly, in April 2004, he complained of chronic pain for 15 to 20 years and foot drop, reporting a history of arthritis and foot problems since getting frostbite in Germany.

At a neurological consult in February 2004, mostly for seizures, the Veteran was noted to be status post motor vehicle accident in 1968 with head trauma and a brain injury.  The assessment was seizure disorder, brain injury, and status post GSW to right lower extremity with residual nerve damage.  A March 2004 MRI of the brain showed old changes from trauma, and a March 2004 CT scan of the head was found to be abnormal, with diagnostic possibilities of tumor or hemorrhage.

Consults were requested in August 2004 for back pain and peripheral neuropathy.  The Veteran was noted to be status post GSW to the right lower extremity at the popliteal fossa with peripheral neuropathy and chronic foot drop right, with recent worsening including right leg giving way and frequent falls.  The January 2004 EMG and abnormal MRI of the brain with changes of past trauma were also noted.  

At neurology consults in September and December 2004, the Veteran again reported extensive frostbite to the lower extremities in 1975.  He reported decreased sensation in the lower extremities and right foot drop since that time, as well as motor weakness and ambulation with frequent tripping, right greater than left.  The Veteran also reported a closed head injury in 1968 with "blackouts" since that time.  Based on examination, the Veteran's reported history, and prior neurological testing, the providers assessed severe sensory motor neuropathy affecting the lower extremities more than the upper extremities.  The providers stated that it appeared that a lot of the Veteran's problems could be explained by his past history of trauma, GSW, and frostbite exposure.  The September 2004 provider also recommended a workup for another cause of neuropathy on top of the underlying problems, due to the recent progression of symptoms.  

A September 2004 MRI of the lumbar spine showed bulging/herniation of disc material at L4/5 and L5/S1, but no definite impingement on the nerve roots.  Electrodiagnostic studies were conducted in January 2005 for distal weakness and sensory loss in the bilateral lower extremities up to the knees.  The Veteran was noted to have a history of GSW to the right leg, frostbite in the legs, and hepatitis C antibody reactivity.  NCS results were indicative of severe sensorimotor polyneuropathy with both axonal and demyelinating features.

During a February 2005 VA general medical examination for pension purposes, the examiner noted the prior medical history including GSW to the right leg.  The Veteran again reported a history of frostbite during service, seizures, hepatitis C, hypertension, and neck and low back injuries in 1975.  The Veteran described current numbness radiating to the legs bilaterally and sharp pain in the feet that was worse with cold weather.  Physical examination and sensory testing showed diminished distal sensation and deep tendon reflexes in the lower extremities.  The assessment was seizure disorder, closed head injury in the late 1960s, history of GSW to the right lower extremity, lumbar herniation at L4-L5 and L5-S1, neuropathy of the lower and upper extremities (claimed frostbite 1975), hepatitis C, hypertension, and cervical spondylosis.  Although VA records were reviewed, no claims file was available to that examiner, and no etiology opinion was offered.

In April 2005, a VA primary care physician noted arthralgias and chronic right lower extremity and right foot drop, with treatment for severe sensory motor neuropathy both upper and lower extremities, worse in lower extremities.  The provider recorded "?? etiology - old trauma vs GSW vs frostbite exposure."

During a June 2005 SSA medical examination, the Veteran again reported frostbite during service, and the examiner noted a history of seizures, GSW to the right popliteal fossa, and degenerative disc disease of the lumbar spine.  The Veteran described current right foot drop, no feeling in the right foot and ankle, paresthesias of the right foot and ankle, and occasional paresthesias of the left foot.  He claimed that all of his symptoms began in 1975 while station in Germany.  Testing showed low back pain, as well as objective physical and sensory abnormalities in the lower extremities.  The diagnoses included polyneuropathies of the lower extremities with right foot drop secondary to frostbite and GSW to the right popliteal fossa, history of grand mal seizures, and degenerative disc disease of the lumbosacral spine.

At a December 2008 VA spine examination, the Veteran reported low back pain radiating down both buttocks.  X-rays showed localized osteoarthritis at L5-S1.

An April 2010 private chiropractic record reflects complaints of low back pain, with no specific mention of any symptoms in the lower extremities.  Testing upon examination was noted to indicate sciatic nerve irritation.  An MRI of the lumbar spine showed herniated disc or degenerative joint disease at L5-S1.

The Veteran was afforded a VA peripheral nerves examination in July 2010.  At that time, he again reported having problems in the lower extremities since 1975, as well as suffering frostbite while in Germany, and being treated for foot pain and frostbite of the toes during service.  The Veteran described current symptoms in the lower extremities of weakness, numbness, paresthesias, dysesthesias, and pain.  The examiner noted a past history of diabetes mellitus II, hypertension, right foot drop due to GSW to the right knee, head trauma and brain injury, and seizures.  Examination showed physical and neurological abnormalities in the lower extremities.  A new EMG was noted to show neuropathy involving the lower extremities and affecting the motor nerves only, worse on the right, which was interpreted as consistent with a history of frostbite and possibly diabetes.  The diagnoses were peripheral neuropathy involving the lower extremities and affecting the motor nerves, worse on the right; and right foot drop secondary to status post GSW to the right knee which was noted to be nonservice-connected.  Peripheral neuropathy of the bilateral lower extremities was noted to be of unknown etiology.  

The VA examiner opined that it is less likely as not that the Veteran's peripheral neuropathy of the lower extremities had its clinical onset in service or is otherwise related to service, to include the reported frostbite exposure.  She reasoned that there was no treatment or diagnosis of the feet or frostbite exposure in service.  This included consideration of the April 1975 complaint of right foot pain and treatment for peeling skin, as well as the September 1975 discharge examination in which the Veteran reported that he was "in good health" and the feet were found to be normal.  The examiner also reviewed VA records and private records, including the June 2005 SSA examination.  These were also noted to be negative for any cold injury, although the examiner acknowledged the Veteran's reports for VA treatment that he was treated for frostbite while in Germany, as well as the December 2004 neurological consult report stating that the Veteran's neuropathy could be explained by the reported history of trauma, GSW, and frostbite.  

The examiner also opined that it is less likely as not that the Veteran's peripheral neuropathy of the lower extremities is proximately due to his lumbar spine disability, or had undergone a permanent increase in severity due to the lumbar spine disability.  She reasoned that EMG testing did not show lumbar radiculopathy.

The Veteran indicated during the March 2010 hearing that he would be seeking an opinion from his treating provider to establish a relationship between his low back disability and the conditions in his lower extremities.  The record was left open for 60 days for this purpose.  However, no such opinion has been provided.

With consideration of all lay and medical evidence of record, the Board finds that service connection is not warranted for the diagnosed peripheral neuropathy of the right or left lower extremity.  In making this determination, the Board acknowledges that the Veteran is competent to report falling in a river and suffering frostbite of the feet, as well as receiving treatment for such injury and symptoms in the feet or legs during service and within the first year after service.  He is also competent to report treatment for the back and legs since shortly after service, and continuous symptomatology in the feet or legs since service.  This is because the injury would be factual in nature, and observable symptoms and treatment would be within the Veteran's realm of personal knowledge.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

However, the Veteran's descriptions of frostbite injury in service and symptoms ever since are inconsistent with the contemporaneous service records and post-service treatment records.  His statements concerning frostbite and continuous symptoms in the feet or legs since service were made only after he filed a claim for VA compensation, under circumstances indicating bias or interest.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that reports made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care). 

Specifically, as summarized above, there was no documented treatment for frostbite or any symptoms in the legs or feet during service, other than on one occasion for dry and peeling feet.  The July 2010 examiner also noted that this instance was not treatment for frostbite.  In particular, there was no indication of any discoloration of the feet, numbness, or tingling, as claimed by the Veteran during this appeal.  Further, upon separation from service, the Veteran reported being "in good health" and no clinical abnormalities were found in the feet or lower extremities.  There were also no complaints of any problems with the right or left lower extremities, to include the feet or other parts of the legs, in VA treatment records dated from 1976 through 1979, associated with the back or otherwise.  This is in contrast with the Veteran's claims of treatment and continuous symptoms in the feet and legs since service, or with treatment for the back and legs.  Rather, the first documentation of any symptoms in either lower extremity followed a gunshot wound in December 1979, at which point he began to have right foot drop and abnormalities in the right leg.

Over the years, the available treatment records consistently show complaints of symptoms in the right foot and leg since the Veteran's post-service gunshot wound.  He was also noted to have a history of seizures, with closed head trauma and brain injury, as well as IV and crack cocaine drug abuse.  Complaints of problems in both feet and legs are documented in treatment records from 2004 forward, and the Veteran first mentioned any alleged problems during or continuously since service in February 2004, after filing a claim for VA compensation.  Thereafter, he claimed to have symptoms in both feet and/or legs since service, and having frostbite during service, on several occasions for treatment and examination purposes, as well as for the purposes of this appeal.  Curiously, the Veteran did not mention any frostbite during the March 2010 Board hearing but, instead, he only asserted that his problems in the legs are related to his low back disability.

The Board notes that the Veteran also reported being discharged from service due to frostbite and neck injury in a June 2005 SSA behavioral medicine examination.  However, as noted above, no clinical abnormalities were found during his July 1975 separation examination, to include of the neck, feet, or lower extremities.  Further, personnel records reflect that the Veteran was recommended to be discharged from service due to unsuitability, and he received a general discharge in October 1975.  

The Board finds the Veteran's service treatment and personnel records, and VA treatment records shortly after service and prior to the claim for VA compensation, to be more probative as to the existence of any injury or symptoms during service, within one year after service, or continuously since that time.  Such records are more contemporaneous to the asserted injury, and they contain statements that were made for the purposes of medical care and many years prior the claim for VA benefits.  See Caluza, 7 Vet. App. at 511; Rucker, 10 Vet. App. at 73.  Additionally, the Veteran's false statements as to the circumstances of his discharge from service weigh against his general credibility.  See Caluza, 7 Vet. App. at 511.

Accordingly, the weight of the evidence preponderates against a finding of frostbite or other injury during service.  Further, the evidence does not demonstrate chronic symptoms (neurological or otherwise) in the right or left foot or leg during service, or within one year after separation from service.  

The Veteran is not competent to testify as to a diagnosis or etiology for his claimed disabilities, to include whether they are related to service or are secondary to the service-connected low back disability.  Rather, such questions require specialized knowledge, training, or experience due to the complex nature of the neurological system.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 307-08.  

The Veteran indicated during the Board hearing that he would be seeking an opinion from his treating provider to establish a relationship between his low back disability and the conditions in his bilateral lower extremities.  The record was left open for 60 days for this purpose.  However, no such opinion has been provided.

Additionally, the more probative medical evidence does not establish a link between the Veteran's currently diagnosed peripheral neuropathy of the bilateral lower extremities and any incident, disease, or injury during service.  The Board notes that there are several medical opinions of record indicating that the neuropathy may be, at least in part, related to frostbite.  See VA treatment records dated in September 2004, December 2004, April 2005; February 2005 VA examination report; June 2005 SSA examination report.  However, each of these opinions was based on the Veteran's unsubstantiated report of frostbite during service, with no apparent review of prior service or post-service treatment records to establish the occurrence of such an event or to corroborate the Veteran's reported timing of symptoms.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (stating that a medical opinion based upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Miller v. West, 11 Vet. App. 345, 348 (1998) (stating that bare conclusions without a factual predicate in the record are not probative).  As such, these medical opinions are of very little to no probative value.  

In contrast, the July 2010 VA examiner opined that the Veteran's peripheral neuropathy of the lower extremities was less likely than not related to military service, based on a finding that there was no frostbite or other injury and no pertinent treatment or diagnosis in service.  This was based on a review of the service and post-service treatment records, and it is consistent with the Board's credibility findings herein.  Therefore, it is highly probative to the Veteran's claims, and the Board finds that this opinion outweighs the other evidence of record.

The evidence also does not establish a relationship between the claimed disabilities of the bilateral lower extremities and the service-connected low back disability.  In particular, the July 2010 VA peripheral nerves examiner opined that the currently diagnosed peripheral neuropathy of the bilateral lower extremities was less likely than not proximately caused or permanently increased in severity (aggravated) by the service-connected low back disability.  She reasoned that electrodiagnostic studies showed no lumbar radiculopathy.  The report also indicates a review of all evidence of record, including lay statements, prior diagnostic studies and medical history.  This is highly probative.

As discussed above, the Veteran has been noted on several occasions to have residual nerve damage from the 1979 gunshot wound to the popliteal area of the right lower extremity, with chronic pain and resultant right foot drop.  Furthermore, a November 2003 VA provider noted complaints of back pain, some right paresthesias, and right foot drop "chronic and not related to back."  Moreover, although consults were requested in August 2004 for back pain and peripheral neuropathy due to worsening problems in the right lower extremity, there was no reference to the low back during neurological consultations in September or December 2004.  Further, a September 2004 MRI of the lumbar spine showed no definite impingement on the nerve roots.  A nerve conduction study (NCS) in January 2005 showed sensorimotor polyneuropathy with both axonal and demyelinating features.  The Board notes that there was some indication of sciatic nerve irritation during an April 2010 private treatment session.  However, there was no mention of symptoms in the feet or lower extremities at that time, but rather, pain in the hips and low back.  As such, this does not establish a link, to include either causation or aggravation, between the low back and the claimed disabilities.

In summary, the Board finds the Veteran to be not credible concerning any frostbite or symptoms or diagnosis in the feet or legs during service, within one year following separation from service, or continuously since that time.  Further, there is no evidence otherwise linking the claimed conditions to service, or to the service-connected low back disability.  The preponderance of the evidence is against service connection for peripheral neuropathy of the lower extremities on a direct, presumptive, or secondary basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  As such, the benefit of the doubt rule does not apply, and the Veteran's claims must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for a peripheral neuropathy, right lower extremity, is denied.

Service connection for peripheral neuropathy, left lower extremity, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


